DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 10 filed 7/27/2021, with respect to the status of the claims is hereby acknowledged. Claims 1, 14, and 23 and dependent claims 3, 8, 11, 12, 17, 20-22 and 27 have been amended.
Applicant’s arguments, see pg. 11 filed 7/27/2021, with respect to the rejection(s) of claim(s) 8 and 21 under 35 U.S.C. 112 have been fully considered. In view of the newly amended limitations, the applicant’s arguments are persuasive and the rejection is withdrawn. 
Applicant’s arguments, see pg. 11-12 filed 7/27/2021, with respect to the rejection(s) of claim(s) 1-27 under 35 U.S.C. 103 have been fully considered. In view of the newly amended limitations not previously presented and the applicant’s arguments with respect to amended claims, a new grounds of rejection will be made to take into consideration the new substantive change and a different interpretation of the claims. 
	With respect to the amended dependent claims, the examiner will rely on newly found prior art in order to take into consideration the new interpretation in light of substantive changes.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 14-16, 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shimy; Camron et al. US 20110072452 A1 (hereafter Shimy) and in further view of Krasadakis; Georgios et al. US 20170289596 A1 (hereafter Krasadakis) and in further view of Shahraray; Behzad et al.  US 20120304043 A1 (hereafter Shahraray) and in further view of Fan; James et al. US 20120102409 A1 (hereafter Fan). 
Regarding claim 1, “a system for providing media content for an exhibit, comprising: an image capture device operable to obtain an image of an audience area of the exhibit; an exhibit control device having a media content storage system; a processor; and memory in data communication with the processor and having stored therein instructions that, when read by the processor, direct the processor to: (a) receive the image of the audience area from the image capture device; (b) analyze the image of the audience area to generate audience identifiers; (c) retrieve, from a content provider device, current audience information associated with each of the audience identifiers; wherein the current audience information identifies a time allocation constraint requirement for at least one of the audience identifiers to spend at a location; (d) select media content that guides an audience member corresponding with the at least one of the audience identifiers to another exhibit within the time-allocation constraint requirement to spend at the location; and (e) provide the media content information for the selected media content to the exhibit control device for playing the selected media content from the media content storage system” (Shimy teaches para 49-54 processor and memory of a system for detecting and/or identifying user or users of a media device comprising image capture devices corresponds to audience identifiers corresponding to identified viewers and associated profiles; para 37, 71-72 – media presentation device stores media content locally and capable of obtaining content from remote source 416; para 45 – all or part of user profiles are obtained from remote sources; para 91 recommending content based on detected 
With respect to “wherein the current audience information identifies a time allocation requirement to spend at a location for at least one of the audience identifiers; (d) select media content that guides an audience member corresponding with the at least one of the audience identifiers to another exhibit within the time-allocation constraint requirement to spend at the location” Shimy para 88-97 teaches current audience information identifies a time allocation requirement based on tracked movement patterns comprising the time the viewer spends at a particular location in order to preload content based on the viewer’s movement from one exhibit device to another (e.g., As such, when the user is detected to leave the device's detection region at roughly a 45 degree angle, the device may provide information to the 
Wherein Shimy does not refer to the terms “exhibit” or “time-allocation constraint requirement” in the context of tracking the viewers movements in relation to a particular location with respect to a plurality of exhibit devices (i.e., media devices), the prior art recognizes tracking viewer movement in relation to a plurality of media devices in order to present an exhibit. For example, in an analogous art, Krasadakis para 55 teaches display device 100 may capture interaction with passing-by users 102 through multiple channels. For example, smart phones, tablets, or wearable devices of the user 102 may submit signals via a pre-installed application. QR codes may be scanned. The microphone 114, camera 116, and sensors 118 may capture information about the user 102 or the environment. Krasadakis para 58 teaches utilizing a plurality of media devices to promote a particular targeted exhibit. Krasadakis para 14 teaches the displays are controlled by computing devices with cameras for capturing images or videos of people within the viewing areas of the displays. The captured images or video may be interpreted by recognition software to personally identify the users--or at least recognize various features about them. Content is selected for display on the public viewing screens based on the users currently within the viewing areas. For example, a screen in an airport may be equipped with a camera that captures facial images of users walking by. These facial images may be transmitted to a backend server that may select particular content--e.g., news stories--to present on the display based on the identified users. Krasadakis using image capture devices to identify a viewer in proximity to a media device (i.e., exhibit) to obtain the viewer profile and deliver tailored content to the media device in proximity to the viewer based on a time threshold that the 
Whereas Shimy and Krasadakis do not disclose select media content that guides an audience member to another exhibit as claimed, Shimy and Krasadakis disclose identifying audience members within proximity to exhibit control devices having media content storage in order to present tailored content at a particular location based on time allocation requirement to spend at a location, the prior art discloses the deficiency of Shimy and Krasadakis. In an analogous art, Shahraray teaches presenting tailored content at a particular location of where a viewer is detected in relation to an exhibit and wherein the viewer’s profile is obtained from a remote device (i.e., content provider device storing media content and user profiles) and wherein the media content is modified to fit the estimated time-allocation requirement to spend at an exhibit location (see Shahraray para 27-34 – media content is provided for an automated site-seeing tour and displayed based on viewer location and wherein the guide-tour provides the viewer with directions to the next exhibit on an expected travel path) (see Shahraray Fig. 3B content provider device storing media content and user profiles). See the teachings of Shahraray Fig. 3B and para 38 and Krasadakis 3C para 73-75 disclosing identifying the location of a viewer using positioning information or detection information which are analogous art).
[Examiner’s Note: Prior art made of record but not relied upon is referenced to support the claim interpretation supra with respect to an “exhibit” as understood in the analogous art. See Gilley; Donald L. et al. US 4769697 A, teaches an invention for detecting viewers in proximity to a display device and states it is possible to determine automatically at any relevant time the number of people that stand still at a display window or at any other exhibit. As such, display windows and exhibits are known to be disclosed in combination for detecting viewers. See also Waters; John Deryk et al. US 7024180 B2)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimy’s invention for detecting viewers in proximity to a media device and tracking user movement to determine a time allocation requirement to spend at a location to determine whether tailored content will be presented at the media device in close proximity to the viewer by further incorporating known elements of Krasadakis using image capture devices to identify a viewer in proximity to a media device (i.e., exhibit) to obtain the viewer profile and deliver tailored content to the media device in proximity to the viewer based on a time threshold that the viewer will spend at a particular location (i.e., the amount of time the viewer will spend walking past a display at a public venue) in order to present tailored content at a particular venue based on the navigation of a moving viewer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimy and Krasadakis by further incorporating known elements of Shahraray to identify a viewer in proximity to an exhibit in order to present adaptive playback of media content in a guided tour scenario at each particular exhibit location of the viewers travel path and be able to tailor the content based on the amount of time it would take the viewer to experience the particular exhibit content at a particular location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimy, Krasadakis, and Shahraray by further incorporating known elements of Fan to identify a viewer in proximity to an exhibit in order to present adaptive playback of media content in a guided tour scenario at each particular exhibit location of the viewers travel path and be able to tailor the content based on the amount of time the user/viewer desires to spend at a 
Regarding claim 2, “further comprising: a proximity sensor operable to detect an audience member in the audience area, and to transmit a proximity signal in response to the detection, wherein the image capture device obtains the image in response to the proximity signal” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Shimy teaches (para 88-91, 97 detection circuitry for sensing users within the proximity and/or region).
     Regarding claim 3, “wherein the current audience information includes a member's interests corresponding with the at least one of the audience identifiers, and wherein the instruction to select media content that guides an audience member corresponding with the at least one of the audience identifiers to another exhibit includes instructions to select media content that guides the audience member to another exhibit that correlates with the member's interests” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Fan teaches the user can specify programs or exhibits of interest to the user corresponding to user preferences, selections, or requests (e.g., the amount of time the user desires to spend taking part in the information presentation relating to an exhibit)(Fan para 0128-129); See also Shimy teaches (para 52, 88-91, 97 detection circuitry for sensing users within the proximity and/or region comprises a camera).
     Regarding claim 4, “wherein the instruction to analyze the image of the audience area includes instructions to: identify each portion of the image that includes a facial image; and perform facial recognition on each portion of the image that includes a facial image to determine an audience member associated with the facial image” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Krasadakis further teaches (para 14, 89-111 facial recognition to personally identify user).
   Regarding claim 5, “wherein the instruction to analyze the image of the audience area further includes instructions to: obtain audience information for each audience member associated with each portion of the image including a facial image by analyzing the image; and add the audience information for each associated audience member to the current audience information wherein the added audience information comprises physical attribute information” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Krasadakis further teaches (para 14, 21, 89-111 facial recognition for audience comprises identifying a plurality of viewers audience recognition comprises facial recognition and physical attributes of viewers).
   Regarding claim 6, “wherein the instructions to analyze the image of the audience area include instructions to: perform behavioral recognition on each portion of the image including a facial image portion to determine demographic information for a plurality of audience members in the audience area; and include the demographic information for each facial image portion in current audience information” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Krasadakis further teaches (para 14, 21, 89-111 facial recognition for audience comprises identifying a plurality of viewers audience recognition comprises facial recognition and physical attributes of viewers; see also para 48 disclosing detected user information comprises determining gender which is demographic information); See also Shimy para 119, 126.
     Regarding claim 7, “wherein the instruction to analyze the image includes instructions to: identify each portion of the image that includes a facial image of one of a plurality of audience members; determine physical attribute information for each of the plurality of audience members from the portions of the image that include the facial images of the plurality of audience members to generate audience attribute information; and include the audience attribute information in the current audience information” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Krasadakis further teaches (para 14, 21, 83, 89-111 facial recognition for audience comprises identifying 
     Regarding claim 8, “wherein the instructions further include instructions to: select playback parameters for use during playback of the selected media content by the exhibit control device based on the retrieved current audience information; and include an identifier of the selected media content and the selected playback parameters in the media content information to the exhibit control device” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein Fan teaches the users in a group can specify programs or exhibits of interest to the group of users corresponding to users’ preferences, selections, or requests (Fan para 0131-133 retrieving audience information for a group employing sensors for detection); See also Shimy teaches (para 130-133 – determines that particular content cannot be provided based on media ratings and the parameters are to display obscured content; Fig. 10-13 media content listings correspond to identifier of determined media content; para 125 warning of playback parameters). As such, Shimy teaches each particular media content has associated playback parameters; See also Krasadakis para 28 content displayed comprises presentation parameters.
     Regarding claim 9, “wherein the selected playback parameters include one or more parameters selected from a group of parameters consisting of one or more of volume, language, and closed captioning” is further rejected on obviousness grounds as discussed in the rejection of claims 1-8 wherein Shimy teaches (para 130-133 – determines that particular content cannot be provided based on media ratings and the parameters are to display obscured content; Fig. 10-13 media content listings correspond to identifier of determined media content; para 125 warning of playback parameters includes an interface configuration to provide a prompt which would be understood by a person of ordinary skill in the art that media ratings comprising whether the content comprises adult language; See Shimy para 162 discussing profane/adult language).
      Regarding claim 10, “wherein the media content includes at least one of video media content and audio media content” is further rejected on obviousness grounds as discussed in the rejection of claims 1-9 wherein Shimy teaches para 33-37 media guidance provides content comprising video and audio media content. See also Fan para 171.
     Regarding claim 11, “wherein the time-allocation constraint requirement to spend at the location comprises a time allocation to spend at one of an exhibit and a venue comprising the exhibit” is further rejected on obviousness grounds as discussed in the rejection of claims 1-9 wherein Fan teaches the user can specify time constraints (e.g., the amount of time the user desires to spend taking part in the information presentation relating to an exhibit)(Fan para 0128-129 time constraints and tour itinerary guides the user to different exhibits); see also Shahraray teaches (para 27-28, 35-39.- guided tours comprise different exhibit points each comprising different display content with different display times based on the viewers expected time to walk or drive to a particular location).
     Regarding claim 12, “wherein the stored instructions, when read by the processor, further direct the processor to select media content to present having a playback time that conforms to the time-allocation constraint requirement to spend at the location for the at least one of the audience identifiers” is further rejected on obviousness grounds as discussed in the rejection of claims 1-11 wherein Fan teaches the users in a group can specify programs or exhibits of interest to the group of users corresponding to users’ preferences, selections, or requests (Fan para 0131-133 retrieving audience information for a group employing sensors for detection); see also Shahraray teaches (para 27-28, 35-39.- guided tours comprise different exhibit points each comprising different display content with different display times based on the viewers expected time to walk or drive to a particular location). See also Krasadakis using image capture devices to identify a viewer in proximity to a media device (i.e., exhibit) to obtain the viewer profile and deliver tailored content to the media device in proximity to the viewer 
  Regarding claim 14-16 and 18-23, the method and apparatus claims are grouped and rejected with the system claims 1-12 because the elements of the system are met by the disclosure of the apparatus and methods of the reference(s) as discussed above, and because the elements of the system are easily converted into elements/steps of an apparatus/method by one skilled in the art. 
Regarding claim 20 grouped on claims 14-16 and 18-23, “identify, by the processor, media content information for media content presentation based on media content having a playback time that conforms to the time-allocation constraint requirement to spend at the exhibit for at least two audience identifiers” Fan teaches the user can specify time constraints (e.g., the amount of time the user desires to spend taking part in the information presentation relating to an exhibit at a particular venue such as a facility)(Fan para 0128-131 a group of users with time constraints and tour itinerary guides the users to different exhibits at a particular venue); see also Shimy para 88-97 teaches current audience information identifies a time allocation requirement based on tracked movement patterns comprising the time the viewer spends at a particular location in order to preload content based on the viewer’s movement from one exhibit device to another (e.g., As such, when the user is detected to leave the device's detection region at roughly a 45 degree angle, the device may provide information to the other media device that the user may arrive within the other media device's detection region within a short time.) Shimy teaches that based on the viewers that are detected in proximity to a television, the invention uses viewer profiles in order to determine the information that is displayed on the television. For example, Shimy’s invention discloses para 124-125 - if multiple users are active at a device include options to provide the content associated on a particular device (e.g., the user's mobile device), and/or any other suitable device.  See also Krasadakis teaching that viewers passing by a particular exhibit are taken into consideration together (para 27- passenger capacity; para 74-78 – 
Regarding claim 23 grouped on claims 14-16 and 18-23, wherein claim 23 recites “guides the audience members to see exhibits through a venue in an allocated time constraint for the greatest number of audience members”, the prior art comprising Fan teaches the user can specify time constraints (e.g., the amount of time the user desires to spend taking part in the information presentation relating to an exhibit at a particular venue such as a facility)(Fan para 0128-129 time constraints and tour itinerary guides the user to different exhibits at a particular venue); see also Krasadakis teaching that viewers passing by a particular exhibit are taken into consideration together (para 27- passenger capacity; para 74-78 – group of persons detected in proximity to a display screen are combined to present content corresponds to aggregating information for a plurality of viewers and adjusting the displayed content time; see Krasadakis para 74 stating “For example, if a group is largely made up of women above the age of thirty, content that has been successfully engaged by such a group may be presented, even though several men or women under the age of thirty are also in the viewing area.”). See also Shimy teaches user profile/preferences capture the content preferred by a user and corresponds to most interest for a user based on a voting mechanism (para 120 corresponds to exhibits that most interest the greatest number of audience members). 
   Regarding claim 24, “wherein the retrieved current audience information comprises retrieved interests and requirements associated with at least some of the audience identifiers stored in the content provider device, and wherein the media content is selected based on the retrieved interests and requirements” is further rejected on obviousness grounds as discussed in the rejection of claims 1-12 wherein Shimy further teaches content displayed to users is based on interest of the user (para 47) and content is not displayed to a user based on age requirements (para 130, 165). See also Krasadakis further 
   Regarding claim 25, “wherein the retrieved audience information comprises demographic information associated with at least some of the audience identifiers stored in the content provider device, and wherein the media content is selected based on the retrieved demographic information” is further rejected on obviousness grounds as discussed in the rejection of claims 1-12 wherein Shimy further teaches content displayed to users is based on demographics (para 119 and 126). See Krasadakis para 74 stating “For example, if a group is largely made up of women above the age of thirty, content that has been successfully engaged by such a group may be presented, even though several men or women under the age of thirty are also in the viewing area.”; Krasadakis para 48 disclosing detected user information comprises determining gender which is demographic information
   Regarding claim 26, “wherein the stored instructions, when read by the processor, further direct the processor to: receive an input of specific audience information from a personal device of an audience member associated with a specified one of the one or more audience identifiers; save the specific audience information in the content provider device as being associated with the specified one of the one or more audience identifiers; retrieve the specific audience information as a part of the current audience information; and use the specific audience information to select the media content” is further rejected on obviousness grounds as discussed in the rejection of claims 1-12 wherein Shimy further teaches a personal device as a mobile device recognized within the proximity of a set-top box and then the user associated with the mobile device is identified, from a local or remote storage, as being the current audience .

   Claims 13, 17 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shimy; Camron et al. US 20110072452 A1 (hereafter Shimy) and in further view of Krasadakis; Georgios et al. US 20170289596 A1 (hereafter Krasadakis) and in further view of Shahraray; Behzad et al.  US 20120304043 A1 (hereafter Shahraray) and in further view of Fan; James et al. US 20120102409 A1 (hereafter Fan) and in further view of Tischer; Steven N. et al.  US 20070271580 A1 (hereafter Tischer).
   Regarding claim 13, Shimy, Krasadakis, Shahraray and Fan render obvious “wherein the current audience information further identifies an age for each of the one or more audience identifiers” as discussed in the rejection of claims 1-12 and 14-27 (see Krasadakis para 74-75 and 83). With respect to “average age” recited in “further direct the processor to select media content to present based on a calculated average age of the one or more audience identifiers” Shimy does disclose averaging values associated with each user’s profiles entries (Shimy para 118) and wherein Shimy and Krasadakis both disclose age identifier as part of viewer associated profile. wherein Fan teaches the users in a group can specify programs or exhibits of interest to the group of users corresponding to users’ preferences, selections, or requests (Fan para 0131-133 retrieving audience information for a group employing sensors for detection). The motivation to modify both Shimy, Krasadakis, Shahraray and Fan to use an average age 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimy, Krasadakis, Shahraray, and Fan invention for detecting viewers watching media content and recognizing users’ preferred media content comprising using image capture devices to identify content preferred by the majority of active viewers and further incorporating known elements of Tischer’s invention for analyzing images for audience members entering the room wherein the analysis can result in alternative content being presented or recommended to the individual audience members using the average age of all identified viewers because the combination of known elements is likely to lead to predictable results because the known elements are used for the same purpose of implementing parental guidance features.
    Regarding claim 17, “wherein the facial recognition further comprises: periodically obtaining audience information for each audience member associated with each portion of the image at pre-defined intervals of time; and adding the time-allocation constraint requirement to spend at the exhibit for each associated audience member to the current audience information” the claim is rejected on obviousness grounds as discussed in the rejection of claims 1, 14, 16 and 13. First, Fan teaches the users in a group can specify programs or exhibits of interest to the group of users corresponding to users’ preferences, selections, or requests (Fan para 0131-133 retrieving audience information for a group employing sensors for detection); Additionally whereas Krasadakis teaches updating viewer information and adjusting the content displayed based on the new viewer identified (i.e., para 79 – is understood as adding content tailored for the new viewer in addition to the viewers previously present before the new viewer joined). 
   Regarding claim 27, “wherein the stored instructions further direct the processor to select an audio language used by a greatest number of audience members of the retrieved audience information and select a closed caption track language used by a second greatest number of audience members of the retrieved audience information” is further rejected on obviousness grounds as discussed in the rejection of claims 1-12 wherein Shimy further teaches content displayed to users is based on age requirements (para 130, 165). Shimy teaches user profile/preferences capture the content preferred by a user and corresponds to most interest for a user based on a voting mechanism (para 120 corresponds to exhibits that most interest the greatest number of audience members). See also Fan para 119-120, 127, 139, 190, 193, 198, 205, 216, 251 disclosing language preference.
A person of ordinary skill in the art would have understood that that inventions of Shimy, Krasadakis, Shahraray and Fan pertain to tailoring video and audio content to viewers detected in proximity to a television device. Furthermore, in an analogous art, Tischer para 46 – presenting audio/video content based on detected viewers; para 11 – controlling a content presentation device based on demographics 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimy, Krasadakis, Shahraray, and and for detecting viewers watching media content and recognizing users’ preferred media content comprising using image capture devices to identify content preferred by the majority of active viewers and further incorporating known elements of Tischer’s invention for analyzing current audience images for audience members entering the room wherein the analysis can result in alternative audio/video content being presented or recommended to the individual audience members using an identified language preferred by a certain group of viewers in order to determine the presentation audio/closed captions combinations being presented to the different groups because Tischer identifies a known problem of presenting groups of viewers different content on the same display (e.g., Tischer the invention can divide demographics into various subgroups and control a content presentation device based on the various demographic subgroups that were determined. For example, the content presentation device may be controlled based on an average age that is determined and/or based on a number of audience members who are in a given age bracket. Similarly, content may be controlled based on a predominant nationality or based on a weighting of all of the nationalities that have been identified. Moreover, the various demographics may be combined using equal or unequal weightings, so that certain demographics may predominate over others). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421